Mr. Justice del Toro
delivered the opinion of the court.
This is an appeal taken by the fiscal from a decision of the District Court of Ponce discharging a prisoner on a writ of habeas corpus. On May 25, 1915, Tomás Malavé was convicted in the Municipal Court of Barros of the offense of abandonment of minors and was sentenced to pay a finé of $30 and the costs, amounting to $3.45, or to imprisonment in jail one day for each fifty cents of the fine and costs not paid. Not having paid the fine, he was imprisoned, in the Ponce district jail on May 31, 1915, and on July 8, 1915, he filed a petition for a writ of habeas corpus alleging that in accordance with the Act providing that all courts shall take into consideration the days served .in jail by a-prisoner and deduct the same from the penalty imposed, approved March 14, 1907, (Acts of 1907, p. 303), he had more than served his sentence. The district court so held and ordered the discharge of the petitioner. Thereupon the fiscal took this appeal.
This court has decided several cases in which it considered the matter of alternative imprisonment fully. When the new Code of Criminal Procedure was adopted it contained two distinct provisions establishing two rules for the imprisonment of persons sentenced' to pay fines in case of their failure to pay the same; namely, section 54, which clearly refers to justice of the peace, courts and fixes one day’s imprisonment for each fifty cents of the fine and costs remaining unpaid, such imprisonment not to exceed ninety .days; and section 322, which is applicable to district courts and prescribes that the imprisonment shall not exceed one day for each dol*402lar of the fine nor extend beyond the term for which, the defendant might be sentenced for the offense of which he was convicted. See Ex parte Nazario, 8 P. R. R. 438, and Ex parte Andino, 8 P. R. R. 462.
The law was so clear that the court, in establishing the rnle, had only to quote its language. However, in 1907 the Legislature of Porto Eico enacted the act invoiced by the petitioner, which contains only three sections and reads as follows:
“Section 1. — Any person sentenced by.the District, municipal or justices of the peace courts to pay a fine and costs, or in default of payment of such fine and costs to be imprisoned in jail, and who, after having begun to serve the sentence, desires to obtain his liberty by paying the fine and costs imposed, shall be entitled to have the days which he may have served in prison set off against the fine and costs at the rate of one dollar for each day he may have been in prison under the sentence.
“Section 2. — Any law or part thereof in conflict with this is hereby repealed.
“Section 3. — This Law shall take effect immediately after its .approval. ’ ’
Did this act prescribe only one rule applicable to sentences imposed by the district courts as well as to those imposed by municipal courts and justice of the peace courts? The act itself answers the question in the affirmative.
Should the said act be applied strictly to a case in which a person who is sentenced to pay a finé and to alternative imprisonment begins to serve his term of imprisonment and then desires to be released on payment of a part of the fine with an allowance for the-time he has been imprisoned, or should it be applied to the case in which after having served out the total amount of his fine in jail without paying , any part of it the prisoner applies for his .release?
In our opinion the statute covers both cases. It cannot be held in justice that a person who has been sentenced by a municipal court to pay a fine of $30, for example, and in default of payment to be imprisoned for the corresponding *403term, may remain in prison twenty-nine days and tlien pay one dollar and obtain Ms release in accordance with, the act of 1907, and if lie fail to pay the dollar then, he will be confined in prison an additional thirty-one days to complete Ms sentence. The rule established by the Act of 1907 in regard to judgments of district, municipal and justice of the peace courts is general and when invoked by the convicted person is applicable notwithstanding the provisions of sections 54 and 322 of the Code of Criminal Procedure. It is a right granted by the Legislature and should be recognized in all its plenitude. Undoubtedly it would be preferable that the Legislature should harmonize all its enactments on this point; but, until this is done, we must enforce its latest enactment in accordance with the spirit by which it was clearly actuated.
The decision appealed from should be

Affirmed.

Justices Wolf and Hutchison concurred.
Chief Justice Hernández and Justice'Aldrey dissented.